Citation Nr: 0603683	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-21 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition as a veteran for Department of 
Veterans Affairs benefits purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The appellant claims service in the Philippines during World 
War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  In that letter, the RO concluded that 
the appellant did not have service which would qualify him 
for VA benefits.

The appellant provided testimony before a Veterans Law Judge 
at a hearing held via videoconference in January 2004.  A 
transcript of the hearing was of record.  During the hearing, 
the appellant provided copies of numerous documents.

The Board remanded the case in February 2004.  The requested 
development was completed and the case returned to the Board.  

On July 22, 2005, the Board issued a decision in the case.  
This decision was vacated in September 2005 to allow the 
appellant to provide testimony in a hearing in Washington 
D.C., which had been requested prior to the Board's decision, 
but not held.  In January 2006, a hearing was held before the 
undersigned.  A transcript of that hearing is of record.  The 
appellant's claim was advanced on the docket under the 
provisions of 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the January 2006 hearing, the appellant's 
representative argued that prior remand instructions of the 
Board were not complied with.  Specifically, it is argued 
that the appellant submitted substantial documentation in 
support of his claim that he was in a guerilla unit under the 
direct control of a United States commissioned officer, that 
this evidence was forwarded along with a request of the 
service department for reverification of the appellant's 
service, and that the response merely referenced the prior 
negative determination, without clearly indicating that the 
evidence submitted was considered.

Further, during the hearing the appellant submitted 
additional evidence, some of which the representative 
indicated was not already of record.

Of record is a memorandum from the VARO, dated in August 
2003, with regard to recertification of service dates.

Also of record is documentation from the service department 
Army Reserve Personnel Command, ARPERSCOM (formerly 
ARPERCEN), and confirmed by the National Personnel Records 
Center, to the effect that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the U.S. Armed 
Forces.

In general, the service department's findings are binding and 
conclusive upon VA. See Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992); see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 
1997).

However, as noted in the Board's prior remand, the thrust of 
the argument raised by the appellant and his representative 
is that there is a discrepancy in documentation, and that 
there is now sufficient basis to warrant a request for re-
certification from the service department.  See Sarmiento v. 
Brown, 7 Vet. App. 80, 85 (1994).  

Further, a remand by the Board confers on the appellant, as a 
matter of law, the right to VA compliance with the terms of 
the remand order.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  As such, the remand instructions from the prior 
remand have been substantially repeated.  

Accordingly, the case is remanded for the following action:

1.  Contact ARPERSCOM and request 
reverification of service.  The RO's 
request should clearly ask ARPERSCOM to 
document that its reverification of 
service encompassed a search under all 
information not previously considered 
including the guidelines and records 
relating to recognition of all units 
under American officers.

In this regard, all pertinent documents 
should be noted, (including those already 
identified in the file at the time of 
prior certification as well as the 
materials recently submitted by the 
appellant; and copies of all pertinent 
documents must accompany the request for 
recertification.

Any discrepancies in those records must 
be identified by the service department; 
and the discrepancies should be resolved 
to the extent possible.  Request 
ARPERSCOM to specifically state that all 
materials submitted with the request for 
recertification have been reviewed.

2.  Readjudicate the appellant's claim, 
with application of all appropriate laws 
and regulations, including consideration 
of any additional information obtained as 
a result of this remand.  If the decision 
with respect to the claim remains adverse 
to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


